*578In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (O’Donoghue, J.), dated April 14, 2005, which, upon a fact-finding order of the same court dated June 17, 2004, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and menacing in the third degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 15 months. The appeal brings up for review the fact-finding order dated June 17, 2004.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in restoring the juvenile delinquency proceeding and in declining to dismiss the underlying petition pursuant to the previously-ordered adjournment in contemplation of dismissal (see Family Ct Act § 353.1). After a proper inquiry (see Matter of Edwin L., 88 NY2d 593, 602-603 [1996]), the Family Court determined that the appellant violated the conditions stated in that prior adjournment in contemplation of dismissal by, among other things, failing to attend school on a regular basis (see Matter of Jamel A., 19 AD3d 689 [2005]; Matter of Nikita P., 3 AD3d 499, 501 [2004]). Adams, J.P., Ritter, Mastro and Skelos, JJ., concur.